IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


BEVERLY J. VOZAR,                      : No. 16 WAL 2015
                                       :
                  Respondent           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
           v.                          :
                                       :
                                       :
EDWARD J. VOZAR,                       :
                                       :
                  Petitioner           :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.